Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 05/14/2021, with respect to the rejection(s) of claims 39-57 under 35 U.S.C. 102(a)(2) as being anticipated by "Kakishima" (US 2017/0006613 Al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al (US 2016/0036571) (hereinafter Park), and Rajagopal et al (US 2017/0289733) (hereinafter Rajagopal).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-43, 47-52, 56-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park.
 	Regarding claim 38, Park discloses a method, in a source access node of a radio network, of allocating reference signals for determining radio link quality (see Park, p. [0097-0098], e.g., channel state information-RS (CSI-RS)), the method comprising: transmitting, to a candidate access node of the radio network, information about at least one reference signal allocated for transmission in at least one beam controlled by the source access node (see Park, p. [0097], e.g., 
 	Regarding claim 39, Park discloses the method according to claim 38, further comprising: indicating, to a wireless communication device in communication with the radio network, to measure and/or report a radio link quality of the at least one beam controlled by the source access node and/or the at least one beam controlled by the candidate access node (see Park, p. [0115], e.g., The UE may measure a channel through the received CSI-RS, and report information such as CQI, PMI and/or rank indicator (RI) to the eNB as a result of the measurement).
 	Regarding claim 40, Park discloses the method according to claim 38, further comprising: activating transmission of one of the reference signals allocated for transmission in the at least one beam controlled by the source access node and/or initiating transmission of one of the reference signals eligible to be allocated in the at least one beam controlled by the candidate access node (see Park, p. [0129], e.g., The eNB may inform UEs of such a CSI-RS configuration through, for example, radio resource control (RRC) signaling).
 	Regarding claim 41, Park discloses the method according to claim 38, further comprising: transmitting one of the reference signal allocated for transmission in the at least one beam 
 	Regarding claim 42, Park discloses the method according to claim 38, wherein the information about the at least one reference signal allocated for transmission in the at least one beam controlled by the source access node comprises information indicative of at least one of the following: a reference symbol, time and/or frequency resources for transmission of the reference symbol in the at least one beam controlled by the source access node (see Park, p. [0104], [0112], e.g., a CSI-RS transmission periodicity for transmission of the CSI-RS, a subframe offset for transmission of the CSI-RS, and a number corresponding to an OFDM symbol on which a CSI-RS RE of a specific antenna is transmitted. The information about frequency may include spacing of frequencies at which a CSI-RS RE of a specific antenna is transmitted).
 	Regarding claim 43, Park discloses the method according to claim 38, wherein the information about the one or more reference signals eligible to be allocated for a transmission in the at least one beam controlled by the candidate access node comprises information indicative 
 	Regarding claim 47, Park discloses a method, in a candidate access node of a radio network, of allocating reference signals for determining radio link quality (see Park, p. [0097-0098], e.g., channel state information-RS (CSI-RS)), the method comprising: receiving, from a source access node of the radio network, information about at least one reference signal allocated for transmission in at least one beam controlled by the source access node (see Park, p. [0097], e.g., the CSI-RS signal in the 3GPP LTE standard can be beamformed, p. [0246], e.g., Park discloses specific precoding information (e.g., a beam direction, a precoding coefficient), “in at least one beam” is implicitly discloses in Park,  p. [0235-0238]), and Fig. 11, e.g., TP1 and TP2 may exchange signaling for cooperative transmission) and/or information about one or more reference signals eligible to be allocated for a transmission in at least one beam controlled by the candidate access node (see Park, p. [0235-0238], e.g., Park discloses information about one or more CSI-RS configurations, CSI-RS signals indicating configuration information of one node also gives information about the remaining signal the eligible in another node).
 	Regarding claim 48, Park discloses the method according to claim 47, further comprising: indicating to a wireless communication device in communication with the radio network to measure and/or report a radio link quality of the at least one beam controlled by the source 
 	Regarding claim 49, Park discloses the method according to claim 47, further comprising: activating transmission of one of the reference signals eligible to be allocated for transmission in the at least one beam controlled by the candidate access node and/or initiating transmission of one of the references signals allocated for transmission in the at least one beam controlled by the source access node (see Park, p. [0129], e.g., The eNB may inform UEs of such a CSI-RS configuration through, for example, radio resource control (RRC) signaling).
 	Regarding claim 50, Park discloses the method according to claim 47, further comprising: transmitting one of the reference signals eligible to be allocated in the at least one beam controlled by the candidate access node and/or initiating transmission of one of the reference signals allocated for transmission in the at least one beam controlled by the source access node, for a predetermined period of time or until a report from a wireless communication device in communication with the radio network has been received, the report comprising information about the radio link quality of the at least one beam controlled by the source access node and/or the candidate access node (see Park, p. [0115], e.g., The UE may measure a channel through the received CSI-RS, and report information such as CQI, PMI and/or rank indicator (RI) to the eNB as a result of the measurement, and p. [0463], e.g., CSI information set and benefit metric is transmitted according to period T, the CSI information set includes information about a set of UEs, and the UEs included in the set of UEs may change at every signaling  transmission time).

 	Regarding claim 52, Park discloses the method according to claim 47, wherein the information about one or more reference signals eligible to be allocated for a transmission in at least one beam controlled by the candidate access node comprises information indicative of at least one of the following: a reference symbol, time and/or frequency resources for transmission of the reference symbol in the at least one beam controlled by the candidate access node (see Park, p. [0104], [0112], e.g., a CSI-RS transmission periodicity for transmission of the CSI-RS, a subframe offset for transmission of the CSI-RS, and a number corresponding to an OFDM symbol on which a CSI-RS RE of a specific antenna is transmitted. The information about frequency may include spacing of frequencies at which a CSI-RS RE of a specific antenna is transmitted).
 	Regarding claim 56, Park discloses a source access node configured for operation in a radio network, including, allocating reference signals for determining radio link quality (see Park, p. [0097-0098], e.g., channel state information-RS (CSI-RS)), the source access node comprising: processing circuitry; and a memory storing computer instructions that, when 
 	Regarding claim 57, Park discloses a candidate access node configured for operation in a radio network, including allocating reference signals for determining radio link quality (see Park, p. [0097-0098], e.g., channel state information-RS (CSI-RS)), the candidate access node comprising: processing circuitry; and a memory storing computer instructions that, when executed by the processing circuitry, configures the candidate access node to: receive, from a source access node via communication circuitry, information about at least one reference signal allocated for transmission in at least one beam controlled by the source access node (see Park, p. [0097], e.g., the CSI-RS signal in the 3GPP LTE standard can be beamformed, p. [0246], e.g., Park discloses specific precoding information (e.g., a beam direction, a precoding coefficient), “in at least one beam” is implicitly disclosed in Park, p. [0235-0238]), and Fig. 11, e.g., TP1 and TP2 may exchange signaling for cooperative transmission) and/or information about one or more .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44- 46, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Rajagopal.
 	Regarding claim 44, Park does not expressly disclose the method according to claim 38, further comprising: determining a conflict between the at least one reference signal allocated by the source access node and the one or more reference signals eligible to be allocated by the candidate access node, based on a probability associated with the respective reference signals and/or the information about the at least one references signal controlled by the source access node and/or the one or more reference signals controlled by the candidate access node.
 	Rajagopal discloses the above recited limitations (see Rajagopal, p. [0192], e.g., the UE observes a potential conflict for its next transmission period, the UE reports the conflict to the eNodeB, which can then perform resource reselection, and p. [0207]).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Rajagopal’s teachings into Park.  The 
 	Regarding claim 45, the combined teachings of Park and Rajagopal disclose the method according to claim 38, further comprising: re-allocating the at least one reference signal for transmission in a beam controlled by the source access node and/or re-allocating the one or more reference signals for transmission in a beam controlled by the candidate access node, in response to determining there is a conflict (see Rajagopal, p. [0192], e.g., the UE observes a potential conflict for its next transmission period, the UE reports the conflict to the eNodeB, which can then perform resource reselection, and p. [0207], e.g., the UE observes a potential conflict for its next transmission period, the UE performs resource reselection).
 	Regarding claim 46, the combined teachings of Park and Rajagopal disclose the method according to claim 38, further comprising: receiving a report from a wireless communication device in communication with the radio network, the report comprising information about a conflict of reference signals received by the wireless communication device (see Rajagopal, p. [0192], e.g., the UE observes a potential conflict for its next transmission period, the UE reports the conflict to the eNodeB, which can then perform resource reselection, and p. [0207]).
 	Regarding claim 53, the combined teachings of Park and Rajagopal disclose the method according to claim 52, further comprising: determining a conflict between the at least one reference signal allocated by the source access node and the one or more reference signals eligible to be allocated by the candidate access node, based on a probability associated with the respective reference signals and/or the information about the at least one references signal controlled by the source access node and/or the one or more reference signals controlled by the candidate access node (see Rajagopal, p. [0192], e.g., the UE observes a potential conflict for its 
  	Regarding claim 54, the combined teachings of Park and Rajagopal disclose the method according to claim 47, further comprising: re-allocating the at least one reference signal for transmission in a beam controlled by the source access node and/or re-allocating the one or more reference signals for transmission in a beam controlled by the candidate access node, in response to determining there is a conflict (see Rajagopal, p. [0192], e.g., the UE observes a potential conflict for its next transmission period, the UE reports the conflict to the eNodeB, which can then perform resource reselection, and p. [0207], e.g., the UE observes a potential conflict for its next transmission period, the UE performs resource reselection).
 	Regarding claim 55, the combined teachings of Park and Rajagopal disclose the method according to claim 47, further comprising: receiving a report from a wireless communication device in communication with the radio network, the report comprising information about a conflict of reference signals received by the wireless communication device (see Rajagopal, p. [0192], e.g., the UE observes a potential conflict for its next transmission period, the UE reports the conflict to the eNodeB, which can then perform resource reselection, and p. [0207]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477